DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15, 17-18 are pending in this instant application. Claims 1, 4-8, 11, 17-18 are amended. Claims 16 is cancelled. No new claims added. Pursuant to amendments made the interpretation under 35 SUC § 112 (f) is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant adds only portion of the allowable indicated claim. However, at least few of the amended claims are still rejectable. For details see rejection below. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5, 8-11, 13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Miyazaki (US 2017/0300756) or, in the alternative, under 35 U.S.C. 103 as obvious over Miyazaki in view of Imoto (2011/0235859).
	
Regarding claim 1, Miyazaki discloses an image processing apparatus (image processing apparatus of fig. 1 except the sensor 103, abstract, claim 1, ¶0023) comprising: 
at least one memory configured to store instructions (¶0064); and 
at least one processor communicatively connected to the at least one memory and configured to execute the stored instructions to function (¶0064) as:
for every image, shooting information generated at a time of shooting, abstract. Moving image is evaluated, ¶0033, claim 9, figs. 5a-d. Index information is understood as the metric used in the independent variable in various charts shown in the application to find an “Evaluation Value” about the image. E.g. face size in fig. 4a, distance from screen in fig. 4b, smile factor in fig. 4c can reasonably be understood as “evaluation index of an imaging opportunity”. Likewise, motion vector, lens type, and/or on-screen contrast as shown in figs. 6-8 can also be reasonably understood as “evaluation index of an imaging opportunity”. Captured images could be moving image, also understood as image data acquired by consecutive capturing, ¶0036. Also under broadest reasonable interpretation images captured shown in figs. 3a-c, 4a-c are understood consecutive capture); and 
an evaluator configured to evaluate each of the plurality of image data using the index information (an image evaluation unit configured to derive evaluation values for images based on the shooting information and an evaluation criterion, abstract. Claim 1, figs. 4a-c, 6, 8. Also see, steps s206, s208 fig. 2a),
wherein the index information includes at least one of imaging time at which each of the plurality of image data is acquired, an image plane moving velocity in the consecutive capturing, and a distance between a focus position and a near end in an imaging optical system used for the consecutive capturing (Here, the information that is used in the evaluation value calculation is principally information obtained at the time of shooting that is written in the header region of the image files – ¶0051).
or, in the alternative
Although plurality of images are processed to determine an evaluation value of each of the captured image, Miyazaki is not found disclosing explicitly that evaluation index is performed on a consecutive capturing of images. 
However, Imoto discloses image processing apparatus where consecutive imaging frames are input in an input unit to determine which of the consecutive images attains best score to become the representative image of a group of images (abstract, fig. 3, consecutive frames are analyzed to determine best representative frame/image based on different criterion).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to combine the teachings of Miyazaki and Imoto so that evaluation scoring algorithms of both inventions are available to be used in a combined suite as desired by a user, along with applying the selection mechanism of representative image having highest score to a set of consecutively captured images of Imoto, because, the combination would enhance the versatility of overall system. 
Furthermore, after combination, Imoto also discloses that the index information includes imaging time at which each of the plurality of image data is acquired as disclose in frame number (first row of the table of fig. 3).
Regarding claim 5, Miyazaki in view of Imoto discloses the, wherein when the index information includes information that changes according to an imaging distance to the object (Miyazaki: figs. 4a), the evaluator more highly evaluates each image data as the imaging distance is shorter, using the index information (Miyazaki: figs. 4a). 
Regarding claim 8, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein when the index information includes a size of an object image in the image data (Miyazaki: figs. 4a), the evaluator more highly evaluates each image data as the size of the object image is larger, using the index information (Miyazaki: figs. 4a). 
Regarding claim 9, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein when a plurality of consecutive image captures are performed at intervals each of which is equal to or shorter than a predetermined time (Imoto: moving image frames are understood captured at a frame rate, fig. 3 table, col. 1), the evaluator treats the plurality of consecutive image captures as a bundle of consecutive capturing (Imoto: group of frame comprises a scene, ¶0031).
Regarding claim 10, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein when a plurality of consecutive image captures are performed at intervals and a focus state is continuously detected in the interval (Miyazaki: The AF processing unit 108 acquires distance information from the user to the object using the object information, and performs control to automatically converge to an optimal focus by driving the lens group 108a – ¶0039), the evaluator treats the Imoto: group of frame comprises a scene, ¶0031). 
Regarding claim 11, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein the at least one processor is configured to execute the stored instructions to further function as: a face detector configured to detect a face in the image data (Miyazaki: ¶0027, ¶0039. Imoto: ¶0024, fig. 3, ‘face detection’ is an evaluation criterion), wherein using the index information, the evaluator evaluates each image data when the face is not detected lower than each image data when the face is detected (Imoto: fig. 3, ‘no face detection’ yields face evaluation score as 0). 
Regarding claim 13, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein when at least one of an orientation, a focal length, and an F-number change in an imaging apparatus used for the consecutive capturing, the evaluator separately treats the consecutive capturing before the at least one change, and the consecutive capturing performed after the at least one change (Miyazaki: Also, in the case where evaluation values are equivalent at the time of image selection, a higher evaluation value is set for a fixed focal length lens than for a zoom lens. Also, a macro lens is able to shoot enlarged images of objects, and is thus suitable for shooting insects and flowers. Thus, the image evaluation unit 119 may perform scene determination of images, and a high evaluation value may be set such that images shot with a lens having characteristics suited to the determined shooting scene are preferentially selected – ¶0061. Claim 12). 
Regarding method claim(s) 17, although wording is different, the material is considered substantively equivalent to the apparatus claim(s) 1 as described above.
Regarding claim 18, Miyazaki in view of Imoto discloses a non-transitory computer-readable storage medium storing a computer program that enables a computer to execute an image processing method (¶0008) that includes the steps of: acquiring index information as an evaluation index of an imaging opportunity for each of a plurality of image data acquired by consecutive capturing of a moving object, and evaluating each of the plurality of image data using the index information (see substantively equivalent claim 1 rejection above).
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Imoto and further in view of Peleg (US 2019/0175000).
Regarding claim 2, Miyazaki in view of Imoto discloses the image processing apparatus according to claim 1, wherein the evaluator provides a first evaluation that evaluates a focus state for each image data acquired by the consecutive capturing (Miyazaki: Note that the information that is used in the evaluation value calculation is not limited to the above three types of information, and focus information, YUV histograms, zoom information, angular velocity information that is detected by a gyroscope sensor, acceleration vector information that is detected by an acceleration sensor and the like may also be used – ¶0051. A higher contrast evaluation value is set the stronger the edge strength within the screen as shown in FIG. 9. This is for checking that the object and the background are in focus and that image blur has not occurred – ¶0054).

However, PELEG discloses a method of selecting images from a plurality of images firstly using a general score (GS or MGS as according to eqns. 1 & 2, ¶0072) and thereafter deriving a refined score for images (e.g. focus state, ¶0051, ¶0115) using the general score (according to eqn. 5, where original score is used again to find new score value, ¶0120).	 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to modify the invention of Miyazaki in view of Imoto using the teaching of Peleg of further refining the evaluation score of consecutively captured images using original evaluation score, to obtain, a second evaluation using the index information to the plurality of image data evaluated as an in-focus state by the first evaluation, because, such combination would enhance the overall image quality of the selected image.  
Regarding claim 3, Miyazaki in view of Imoto & PELEG discloses the image processing apparatus according to claim 2, wherein the evaluator generates a result of the second evaluation by weighting a result of the first evaluation (eqn, 5, ¶0120). 
Allowable Subject Matter
Claims 4, 6-7, 12, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

For reasons of allowance of the aforementioned claims please refer to the Office Action of 8/20/2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697